BROOKFIELD INVESTMENT FUNDS FORM OF THIRD AMENDMENT TO THE CUSTODY AGREEMENT THIS THIRD AMENDMENT dated as of [], 2015, to the Custody Agreement, dated as of September 20, 2011, as amended and restated on November 15, 2013 and November 1, 2014 (the “Agreement”), is entered into by and between BROOKFIELD INVESTMENT FUNDS, a Delaware statutory trust (the “Trust”), on behalf of its separate series listed on Exhibit C and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the Trust and Custodian desire to amend Amended Exhibit C to the Agreement to add the Brookfield Real Assets Debt Fund; and WHEREAS, Article 15.2 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree to the following: Amended Exhibit C, shall be superseded and replaced with Third Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BROOKFIELD INVESTMENT FUNDS U.S. BANK NATIONAL ASSOCIATION By: By: Name: Name: Title: Title: Third Amended Exhibit C to the Custody Agreement Fund Names Separate Series of BROOKFIELD INVESTMENT FUNDS Name of Series Brookfield Global Listed Real Estate Fund Brookfield Global Listed Infrastructure Fund Brookfield U.S. Listed Real Estate Fund Brookfield Real Assets Securities Fund Brookfield Real Assets Debt Fund
